THE COURT.
The opinion in the above-entitled action filed July 12, 1929 (Gallagher v. Voyce, 99 Cal. App. 791 [279 Pac. 490]), was responsive to the appeal taken in that certain action numbered 146089 of the records of the Superior Court of the state of California, in and for the City and County of San Francisco. By stipulation of the parties another action, numbered 146087, E. J. Gallagher, Plaintiff, v. J. W. Wright & Sons Investment Co., a Corporation, et al., Defendants, records of the same court, involving identical points, was consolidated with the action first named, and it was further stipulated that the decision of this court in the action first named should control and constitute the decision on appeal in the action last named. Therefore the judgment in action 146087 of the records of the Superior Court of the State of California, in and for the City and County of San Francisco, is affirmed.